Case 6:20-cv-00571-ADA Document 1-1 Filed 06/29/20 Page 1 of 7




 EXHIBIT A
            Case 6:20-cv-00571-ADA Document 1-1 Filed 06/29/20 Page 2 of 7

                                                                                         US007817858B2


(12) United States Patent                                             (10) Patent No.:                 US 7,817,858 B2
       Rainist0                                                       (45) Date of Patent:                         Oct. 19, 2010
(54) COMMUNICATION TERMINAL                                               6,369,802 B1     4/2002 Ebisawa ..................... 345,173
                                             -                      2003/0223640 A1* 12/2003 Homiller .................... 382,219
(75) Inventor: Roope Rainisto, Helsinki (FI)                        2004/0070569 A1 * 4/2004 Muthuswamy et al. ...... 345/169
(73) Assignee: Nokia Corporation, Espoo (FI)                        2004/0196266 A1* 10, 2004 Matsuura et al. ............ 345/169
                                    s                               2006/0015812 A1* 1/2006 Cunningham et al. ....... 71.5/535
(*) Notice:    Subject to any disclaimer, the term of this          2007/0236461 A1* 10, 2007 Griffin et al. ................ 345/169
                    patent is extended or adjusted under 35
                    U.S.C. 154(b) by 937 days.
(21) Appl. No.: 11/554,911                                         * cited by examiner
(22) Filed:     Oct. 31, 2006                                      Primary Examiner Daniel G Mariam
(65)                Prior Publication Data                         (57)                     ABSTRACT
        US 2008/O101701 A1     May 1, 2008
(51) Int. Cl.                                                      It is shown how to select and insert a non-textual, e.g. a
     G06K 9/00              (2006.01)                              Smiley, into an application Such as a chat application in a
     G06K 9/22              (2006. 01)                             communication terminal. A Smiley insertion area in the form
                                                       f           of a hand writing input area is displayed under the control of
(52) U.S. Cl. ........ grgrrr. 382/187; 382/313                    a user interface application. After recording that a stylus, or
(58) Field of Classification Search ......... 382/187-189,         similar device, has been used in drawing on the touch sensi
                                         382/3 13; 34.5/179        tive display, the drawing is matched in an interpretation pro
     See application file for complete search history.             cess against a pattern library consisting of Smileys and other
(56)                  References Cited                             non-textual symbols. After a successful match, the smiley
                                                                   symbol is appended to the text that is being input.
                U.S. PATENT DOCUMENTS
       6,088.481 A * 7/2000 Okamoto et al. ............ 382, 189                   13 Claims, 2 Drawing Sheets



                                  Start

       201 -                   Receive                                              efect                           207
                                   fex                                          drawing                       so




       205, -                                                                Dispiay
                                                                               append
                                                                                     and                             2 if
                              draw area
     Case 6:20-cv-00571-ADA Document 1-1 Filed 06/29/20 Page 3 of 7


U.S. Patent       Oct. 19, 2010   Sheet 1 of 2          US 7,817,858 B2




  a- De                                      interpret u209
  205 -1-       Display.
               draw area
                                          Display
                                            append
                                                  and L. 211
                                           C Stop )
     Case 6:20-cv-00571-ADA Document 1-1 Filed 06/29/20 Page 4 of 7


U.S. Patent         Oct. 19, 2010         Sheet 2 of 2          US 7,817,858 B2




                                                                  35



   303         Helic, how are you doing                             307
                                                         f 8
                                                         s

                                                               H-305

   33                                                               3C7
              E. W.Y.:




   303
                         werity top:/..
                    as                          a NS-2
           Case 6:20-cv-00571-ADA Document 1-1 Filed 06/29/20 Page 5 of 7


                                                       US 7,817,858 B2
                               1.                                                                        2
            COMMUNICATION TERMINAL                                       tual symbol and providing the at least one candidate non
                                                                         textual symbol to the symbol processing application.
                    TECHNICAL FIELD                                         The detection that a non-textual symbol is to be appended
                                                                         may be a result of an analysis of already input symbols, and it
   The disclosed embodiments relate to a method and appa            5    may also be a result of a detection of a user action.
ratus as well as a computer program for controlling input of                The displaying of a hand writing input area may further
non-textual symbols in a communication terminal.                         comprise displaying a non-textual guiding pattern that may
                                                                         comprise a generic Smiley symbol.
                       BACKGROUND                                           Furthermore, if the interpretation results in plural candi
                                                                    10   date non-textual symbols, the method may comprise display
  Mobile telephones have evolved during the last few years               ing the plurality of candidate non-textual symbols and detect
from being simple Voice communication devices to present                 ing a user selection of one candidate non-textual symbol
day intelligent communication terminals having processing                among the displayed plurality of candidate non-textual sym
and communication capabilities that were almost unimagin                 bols prior to providing the selected non-textual symbol to the
able not long ago. Needless to say, the use of a mobile tele        15   symbol processing application.
phone now involves such activities as interactive message                   The detection of handwriting input signals, the interpreta
exchange in the form of “chatting, sending e-mail messages,              tion of the handwriting input signals and displaying candidate
browsing the World Wide Web as well as many other activi                 non-textual symbols may be performed essentially concur
ties, both business related as well as more leisure oriented.            rently and thereby providing the user with an enhanced inter
Moreover, the operation of current communication terminals               active feeling.
is often controlled via user interface means that include, in               The interpretation of the handwriting input signals may
addition to or instead of traditional keypads, touch sensitive           comprise use of associations between user specified patterns
displays on which a virtual keypad is displayed. A user inputs           and user selected non-textual symbols. That is, “user speci
text and other symbols using a stylus by touching the virtual            fied’ smileys are possible in that a user may previously have
keypad.                                                             25   specified or selected a particular non-textual symbol and then
   The application interactive messaging, chatting, has                  “trained an interpretation function to interpret a specific
become very widely used, particularly among young people                 pattern of handwriting signals as the selected non-textual
and the exchange of information typically involve text as well           symbol.
as other, non-textual, symbols. In particular, so-called "Smi               Furthermore, the interpretation of the handwriting input
leys' were invented as a cultural extension to plain textual        30   signals may comprise use of a selected pattern library, the
symbols and digits. Originally these Smileys were formed as              selection being dependent on the symbol processing applica
plain text characters, like :-) and (. However, in current mes           tion. That is, depending on with which symbol processing
saging and chatting applications, Smileys are also provided as           application the inventive method interacts, different sets of
unique non-textual symbols, which are small graphical bit                non-textual symbols may be used.
maps.                                                               35      Bearing in mind then that, embodiments include those
   A drawback with current terminals is that they typically              where the symbol processing application is a messaging
display a plurality of, or all, possible non-textual symbols,            application, for example a chat application, different sets of
including the Smileys, for selection by the user. Current mes            Smileys can be used when chatting in different networks.
saging and chat protocols typically Support dozens of differ                Moreover, the interpretation of the handwriting input sig
ent Smiley symbols, and their amount is on the increase.            40   nals may comprise creation of at least one non-textual sym
Hence, at least when considering terminals that are equipped             bol, the creation being based on the detected handwriting
with Small display devices, simultaneously displaying a large            input signals, and providing the created non-textual symbol
number of Smileys, which is preferable when operating a                  as a candidate non-textual symbol. That is, “custom made
chatting application, may be considered as an unnecessary                non-textual symbols are possible. For example, if the inter
visual distraction from a user point of view and may be seen        45   pretation of handwriting input symbols fails to provide a
as an inefficient or clumsy method of selection.                         reasonably good match with any symbol in a pattern library,
                                                                         the interpretation process may generate a new candidate,
            SUMMARY OF THE INVENTION                                     created from the handwriting input symbols. This newly cre
                                                                         ated symbol may then be provided, together with any other
   An object of the disclosed embodiment is hence to over           50   candidate symbols, for selection by the user. The newly cre
come drawbacks with prior art, and in particular to overcome             ated symbol may also be stored, e.g. in a pattern library, for
problems relating to the input of non-textual symbols into a             later use in Subsequent interpretations of handwriting input
symbol processing application in a communication terminal.               signals.
   This object is achieved by way of a method, a communi                    In a second aspect, there is provided a communication
cation device, as well as a computer program according to the       55   device comprising control and communication circuitry and a
appended claims.                                                         touch sensitive display configured Such that the communica
   That is, according to a first aspect of the invention there is        tion device is capable of detecting that a non-textual symbol
provided a method of controlling input of non-textual sym                is to be appended to the textual symbol input, displaying a
bols in a communication terminal during input of textual                 hand writing input area, detecting handwriting input signals
symbols to a symbol processing application. The terminal            60   in the displayed hand writing input area, interpreting the
comprises control and communication circuitry and a touch                handwriting input signals, and depending on the interpreta
sensitive display, and the method comprises detecting that a             tion, displaying at least one candidate non-textual symbol and
non-textual symbol is to be appended to the textual symbol               providing the at least one candidate non-textual symbol to a
input, displaying a hand writing input area, detecting hand              symbol processing application.
writing input signals in the displayed handwriting input area,      65      In a third aspect, there is provided a computer program
interpreting the handwriting input signals and, depending on             comprising computer program code that, when executed in a
the interpretation, displaying at least one candidate non-tex            processor, performs the method as described above.
           Case 6:20-cv-00571-ADA Document 1-1 Filed 06/29/20 Page 6 of 7


                                                       US 7,817,858 B2
                                 3                                                                     4
    In other words, the invention provides how to select and             device. The input/output units communicate with the proces
insert a non-textual, e.g. a Smiley, into an application Such as         sor 104 through an I/O-interface 106. The details regarding
a chat application in a communication terminal. A Smiley                 how these units communicate are known to the skilled person
insertion area in the form of a hand writing input area is               and is therefore not discussed further. The communication
displayed under the control of a user interface application.             terminal 100 may, in addition to the illustrated mobile tele
The actual launch of the hand writing input area may be                  phone terminal, a Personal Digital Assistant (PDA) equipped
triggered automatically, e.g. on recognizing a context of a text         with radio communication means.
being input, or explicitly triggered via the user interface when            The method according to the preferred embodiments will
it detects a user action Such as a tapping action by the user on         in general reside in the form of Software instructions of a
a specific virtual key on the virtual keypad.                       10   computer program 109 with an associated memory area 111,
    After recording that a stylus, or similar device, has been           together with other Software components necessary for the
used in drawing on the touch sensitive display, the drawing is           operation of the terminal 100, in the memory 108 of the
matched in an interpretation process against a pattern library           terminal 100. The computer program 109 may be resident or
consisting of Smileys and other non-textual symbols. After a             it may be loaded into the memory 108 from a software pro
Successful match, the Smiley symbol is appended to the text         15   vider, e.g. via the air interface 113 and the network 115, by
that is being input. The Smiley insertion area may then be               way of methods known to the skilled person. The program
cleared to allow for further input. If multiple possible candi           109 will be executed by the processor 104, which will receive
dates are found in the interpretation process, they may be               and process input data from the different units in the terminal
displayed in, or at least in the vicinity of the Smiley insertion        100, particularly input data in the form of trace signals from
area. The user is then able to switch between the candidate              the touch sensitive display 102, as will be discussed below.
symbols by selecting any of them.                                           A method according to the disclosed embodiments will
   By displaying a generic Smiley as a guiding or “back                  now be described with reference to the flow chart in FIG. 2
ground' pattern, e.g. in a subdued color, the user is provided           and with references to the screen shots in FIGS. 3a-c.
with a passive aid when drawing the shape and details of a                 The screen shots of FIGS. 3a-c show the appearance of a
“user designed’ smiley in the hand writing input area. Of           25   display of a communication terminal, for example the termi
course, the “user designed' Smiley that is drawn in the input            nal 100 described above in connection with FIG. 1. A chat
area may comprise any desired details, irrespective of the               application is executing in the terminal and displays on the
appearance of the guiding pattern.                                       display a virtual keypad 301 on which a user taps, using a
   Hence, the invention solves the problems described above              stylus object or similar, whereby text is generated and dis
in that a modestly sized display area allows a user to input a      30   played in a text input area 303. The chat session displays, in a
large number of different smileys and other patterns without             dialog window 305, the different messages that are
having to select from a large hard to grasp set of displayed             exchanged between the chatting parties.
symbols.                                                                    The method hence commences with a text input step 201
   Another advantage is that it provides a more intuitive and            and continues in a detection step 203 during which it is
also more enjoyable way of communicating when using, e.g.,          35
                                                                         detected that the user of the terminal desires to input a smiley
a chat application. That is, drawing a Smiley face and getting           into the text being input. The detection is done when the user
an immediate result is fun in terms of what the drawing                  taps in a smiley detection area 307. This results in that a hand
interpretation engine makes of the drawing and what it pro               writing input area 309 is displayed in a display step 205,
poses as a result in terms of candidate smileys. Even "errors”           during which a dimmed guiding pattern 311 of a generic or
in this process can be seen as fun, the engine proposing some       40   “standard’ smiley is displayed. The user then uses the stylus
Smiley that the user didn't originally think of getting.                 to draw in the input area 309, during a detection step 207, in
       BRIEF DESCRIPTION OF THE DRAWINGS
                                                                         which traces 313 of the stylus are detected and displayed.
                                                                         Then, after a short timeout period or concurrently with the
                                                                         detection, the detected traces 313 are provided to a interpre
  FIG. 1 shows a schematically drawn block diagram of an            45   tation engine, executing in the terminal, which matches, in an
embodiment of a mobile communication device according to                 interpretation step 209, the traces 313 with predetermined
the disclosed embodiments.                                               smiley symbols. The result of the interpretation is then dis
  FIG. 2 is a flow chart illustrating an embodiment of a                 played, during a display step 211, in a Smiley candidate list
method according to the disclosed embodiment.                            area 315. Alternatively, the detected traces 313 may simulta
  FIGS. 3a-care screen shots of a communication terminal            50   neously be provided to the interpretation engine Such that
during execution of a computer program that implements the               candidate Smileys are shown while the traces are being
method described with reference to FIG. 2.                               detected.
      DETAILED DESCRIPTION OF PREFERRED
                                                                            In the situation depicted in FIG.3c, there are three possible
                EMBODIMENTS
                                                                         interpretations of the input traces 313, as evidenced by three
                                                                    55   candidates in the candidate list area 315. One candidate 317 is
                                                                         considered as the most probable candidate by the interpreta
   FIG. 1 illustrates schematically a communication device in            tion engine and is as Such framed by a rectangle when dis
the form of a mobile telephone terminal 100 in which the                 played in the candidate list area 315. After a timeout period,
disclosed embodiments can be is implemented. The tele                    the candidate 317 is appended to the text being input area 303.
phone 100 is capable of communication via an RF-unit 116            60   Alternatively, the user may select by tapping the stylus on any
and an antenna 118 through an air interface 113 with a mobile            other candidate in the candidate list area 315 and thereby
(radio) communication system 115 such as the well known                  appending any other candidate Smiley to the input area 303.
systems GSM/GPRS, UMTS, CDMA2000 etc.
   The terminal 100 comprises a processor 104, memory 108                  The invention claimed is:
as well as input/output units in the form of a speaker 110, a       65      1. A method of controlling input of non-textual symbols in
microphone 112, a keyboard 114 and a touch sensitive display             a communication terminal during input of textual symbols to
102 on which a user writes using, e.g., a stylus or similar              a symbol processing application, said terminal comprising
           Case 6:20-cv-00571-ADA Document 1-1 Filed 06/29/20 Page 7 of 7


                                                      US 7,817,858 B2
                               5                                                                       6
control and communication circuitry and a touch sensitive               signals and displaying candidate non-textual symbols is per
display, the method comprising:                                         formed essentially concurrently.
   detecting that a non-textual symbol is to be appended to a              8. The method of claim 1, where the interpretation of the
     textual symbol input,                                              handwriting input signals comprises use of associations
   displaying a hand writing input area upon detection that a           between user specified patterns and user selected non-textual
      non-textual symbol is to be appended to a textual symbol          symbols.
      input,                                                               9. The method of claim 1, where the interpretation of the
   detecting handwriting input signals in the displayed hand            handwriting input signals comprises use of a selected pattern
     writing input area,                                                library, the selection being dependent on the symbol process
   interpreting the handwriting input signals, and                 10   ing application.
   depending on the interpretation, displaying at least one                10. The method of claim 1, where the interpretation of the
                                                                        handwriting input signals comprises creation of at least one
      candidate non-textual symbol and providing the at least           non-textual symbol, the creation being based on the detected
      one candidate non-textual symbol to the symbol pro                handwriting input signals, and providing the created non
      cessing application.                                         15   textual symbol as a candidate non-textual symbol.
  2. The method of claim 1, where the detection that a non                 11. The method of claim 1, where the symbol processing
textual symbol is to be appended is a result of an analysis of          application is a messaging application.
already input symbols.                                                     12. A computer program stored on a non-transitory com
  3. The method of claim 1, where the detection that a non              puter-readable medium comprising computer program code
textual symbol is to be appended is a result of a detection of a        that, when executed in a processor, performs the method
user action.                                                            according to claim 1.
  4. The method of claim 1, where the displaying of a hand                 13. A communication device comprising control and com
writing input area comprises displaying a non-textual guiding           munication circuitry and a touch sensitive display configured
pattern.                                                                Such that the communication device is configured to:
  5. The method of claim 4, wherein the displaying of the          25      detect that a non-textual symbol is to be appended to a
guiding pattern comprises displaying a generic Smiley Sym                     textual symbol input,
bol.                                                                       display a hand writing input area upon detection that a
   6. The method of claim 1, where, if the interpretation                     non-textual symbol is to be appended to a textual symbol
results in plural candidate non-textual symbols, displaying                   input,
the plurality of candidate non-textual symbols and detecting       30      detect handwriting input signals in the displayed handwrit
a user selection of one candidate non-textual symbol among                    ing input area,
the displayed plurality of candidate non-textual symbols prior             interpret the handwriting input signals, and depending on
to providing the selected non-textual symbol to the symbol                    the interpretation, display at least one candidate non
processing application.                                                       textual symbol and providing the at least one candidate
  7. The method of claim 1, where the detection of handwrit
                                                                   35         non-textual symbol to a symbol processing application.
ing input signals, the interpretation of the handwriting input                                 k   k   k   k   k
